Motion for reargument, treated as one for amendment of remittitur, granted. Return of remittitur requested and, when returned, it will be amended to read as follows: Order modified, with costs to defendants Harris against plaintiff and costs to plaintiff against defendant Javidan, and case remitted to Supreme Court, New York County, for a new trial in accordance with the opinion herein, as amended, and, as so modified, affirmed. The opinion is amended by adding the following to the last paragraph: “5. Once the defendant Javidan has fully satisfied the judgment, the new trial may proceed on Javidan’s initiative under his article 14 claim for contribution against the Harris defendants alone.” [See 55 NY2d 285.]